DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.

Response to Amendment
The amendment filed on 07/07/2021 has been entered. Claims 12 and 17 are amended. Claims 12-14, 16-19 and 21 are pending and addressed below.












Claim Rejections - 35 USC § 102
Claims 12-14, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Takeda Kazuki et al (US 20200014491), hereinafter Takeda.
Regarding claims 12 and 17, Takeda teaches, a method of transmitting, by a user equipment (UE), data in a wireless communication system, the method comprising: / a user equipment (UE) comprising:
receiving a higher layer signal that enables a code block group (CBG) based transmission of the UE (Takeda: [214]-[215], teaches control section of the UE applies CBG based transmission based on higher layer signaling and/or DCI from base station), 
receiving a first downlink control information (DCI) comprising (i) a first hybrid automatic repeat request (HARQ) process identifier (ID) field, (ii) a first new data indicator (NDI,) and (iii) first scheduling information for at least one CBG of a first transport block (TB) (Takeda: [39]-[40], [64], [145], teaching a DCI scheduling an initial transmission (i.e. first DCI)  of a TB that comprises CBG. DCI further comprises HPN (HARQ Process Number) and NDI indicating whether the TB is transmitted first time. DCI includes UL scheduling grant for UL transmission. Moreover, [55], [143] teaches that the disclosure applies to both DL and UL TB data transmission),  
based on (i) the first HARQ process ID field in the first DCI having a same value as a HARQ process ID field in a previously received DCI and (ii) the first NDI in the first DCI having a different value from a NDI in the previously received DCI, transmitting the all CBGs in the first TB (Takeda: [40], Fig. 3), teaching when HPN (HARQ Process Number (ID)) is the same (e.g. HPN=0) and “NDI is toggled (has a different value from the previous value)”, an initial transmission of a new TB, consisting of CBGs (see [44]), is performed. Previous value of NDI implies that it is an NDI that was comprised in a previous DCI, because NDI is carried in DCI of Data scheduling),
receiving a second DCI comprising (i) a second HARQ process ID field, (ii) a second NDI and (iii) second scheduling information for at least one CBG in a second TB (Takeda: [146]-[147], teaching UE receiving a DCI for “UL grant” for scheduling a retransmission (i.e. second DCI) of decoding-failed CBGs, Second DCI further comprising HPN (a second HARQ ID) and NDI (a second NDI) of the retransmitting TB (a second TB)), and 
based on (i) the first HARQ process ID field in the first DCI having a same value as the second HARQ process ID field in the second DCI and (ii) the second NDI in the second DCI having a same value as the first NDI in the first DCI, transmitting only the at least one CBG in the second TB that are specified by the second scheduling information (Takeda: Fig. 3, [40], [146], teaching retransmitting the CBGs that are specified in the second DCI scheduling information, when NDI field in the second DCI is not toggled (i.e. same as in the first DCI) for the same HPN (e.g. HPN=0). 
Regarding claim 17, Takeda further teaches, the UE comprising: a transceiver for transmitting and receiving a radio signal (Takeda: Fig. 16, 1004), and a processor coupled to the transceiver (Takeda: Fig. 16, 1001).
Regarding claims 13 and 18, Takeda teaches the method/UE, as outlined in the rejection of claims 12 and 17.
Takeda further teaches, wherein another field in the first DCI is interpreted as TB-based scheduling information (Takeda: [39], [42], teaching RV (Redundancy Version) having value zero (“0”) in DCI can be used for indicating TB Initial Transmission).
Regarding claims 14 and 19, Takeda teaches the method/UE, as outlined in the rejection of claims 12 and 17.
Takeda further teaches, wherein another field is interpreted as CBG-based scheduling information (Takeda: [42], [139]-[140], teaching RV (Redundancy Version) having a non-zero value can be used for indicating Retransmission, and Retransmission can be CBG-based).
Regarding claims 16 and 21, Takeda teaches the method/UE, as outlined in the rejection of claims 12 and 17.
Takeda further teaches, wherein the second DCI comprises a CBG indication field indicating at least one of code block groups (CBGs) included in a transport block (Takeda: [146]-[147], teaching that DCI for UL grant for retransmission (i.e. second DCI) includes CBG information to indicate one or more retransmitting CBGs in the retransmitting TB (for example, one or more CBG indices).











Response to Arguments
Applicant’s arguments filed on 07/07/2021, with respect to the rejection of independent claim 12 under USC 102 have been fully considered and are moot upon a further consideration and a new ground of rejection made under USC 102 as being unpatentable, as set forth above. Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.
Moreover, Examiner respectfully disagrees with the Applicant’s argument (Remarks: p.8, l.5-10) “However, Takeda does not disclose or suggest both claims features (A) and (B) of amended claim 12, regarding the scenarios involving three different DCIs (the "previously received DCI," the "first DCI," and the "second DCI"). Instead, Takeda merely describes the basic concept of "NDI" and explains 
Takeda Fig. 3 and [0040] discloses that an initial transmission of new data takes place, when HARQ ID (HPN) is the same but NDI is different in data assignment/scheduling DCI with respect to the previously given HPN and NDI in an earlier DCI. Takeda further discloses that retransmission of the data takes place, when HPN and NDI are the same in the DCI with respect to the DCI of the initial transmission of the data. Takeda para [145]-[147] further discloses that Initial Transmission can be TB-based (comprising all CBGs of the TB), and retransmission can be done in a retransmission TB comprising only decoding-failed CBGs - this agrees with the Fig. 9 of the Inventor outlining the inventive concept.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

	CAO, US 20180123765, HARQ SIGNALING FOR GRANT-FREE UPLINK TRANSMISSIONS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472